Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                          Illinois Official Reports                       the accuracy and
                                                                          integrity of this
                                                                          document
                                  Appellate Court                         Date: 2019.06.12
                                                                          11:23:54 -05'00'



                  McCaskill v. Municipal Officers Electoral Board,
                             2019 IL App (1st) 190190



Appellate Court      KISHA McCASKILL, Petitioner-Appellee, v. THE MUNICIPAL
Caption              OFFICERS ELECTORAL BOARD FOR THE CITY OF HARVEY;
                     ERIC KELLOGG, NANCY L. CLARK, and DONALD NESBIT, in
                     Their Official Capacities as Members of the Municipal Officers
                     Electoral Board for the City of Harvey; the HONORABLE KAREN
                     A. YARBROUGH, in Her Official Capacity as Cook County Clerk;
                     and TYRONE ROGERS, Candidate, Respondents (Tyrone Rogers,
                     Respondent-Appellant).



District & No.       First District, Third Division
                     Docket No. 1-19-0190



Filed                February 22, 2019



Decision Under       Appeal from the Circuit Court of Cook County, No. 19-COEL-4; the
Review               Hon. Carol Kipperman, Judge, presiding.



Judgment             Reversed.


Counsel on           Ryan R. Morton and Ericka J. Thomas, of Ottosen Britz Kelly Cooper
Appeal               Gilbert & Dinolfo, of Naperville, for appellant.

                     Matthew M. Welch, Matthew T. Ingersoll, and Erin E. Blake, of
                     Montana Welch, LLC, of Palos Heights, for appellee.
     Panel                      JUSTICE ELLIS delivered the judgment of the court, with opinion.
                                Presiding Justice Fitzgerald Smith and Justice Lavin concurred in the
                                judgment and opinion.


                                                   OPINION

¶1          Tyrone Rogers filed petitions to appear as a candidate for the Sixth Ward alderman for the
       City of Harvey in the February 26, 2019, consolidated primary election. He first filed to be
       nominated at the Democratic Party primary. He later realized that Harvey does not hold
       partisan primaries; it holds a nonpartisan consolidated primary election. He thus filed a second
       set of nominating petitions as a nonpartisan candidate and filed a document “withdrawing” his
       “candidacy” as a “Democrat.”
¶2          Kisha McCaskill (the Objector) objected to Rogers’s petitions on two grounds. First, she
       claimed that, by filing a second set of nominating petitions, Rogers had “withdraw[n],
       alter[ed], or add[ed] to” his first set, in violation of section 10-4 of the Election Code (10 ILCS
       5/10-4 (West 2016)) and in contravention of this court’s decision in Stephens v. Education
       Officers Electoral Board, 236 Ill. App. 3d 159 (1992).
¶3          Second, because Rogers circulated all of the petitions for his first set of nominating papers
       (when he was running as a “Democrat”), and he circulated all but two of the petitions for his
       second set, the Objector argued that Rogers violated section 10-4’s prohibition on “dual
       circulation”—that is, circulating petitions for both a partisan candidate and an independent
       candidate in the same election cycle. See 10 ILCS 5/10-4 (West 2016).
¶4          The Municipal Officers Electoral Board for the City of Harvey (the Board) overruled these
       objections and allowed Rogers onto the ballot. The circuit court of Cook County reversed,
       finding violations of the Election Code on both grounds asserted by the Objector, and thus
       ordered that Rogers’s name be removed from the ballot.
¶5          We stayed the trial court’s judgment pending our expedited review. We now reverse the
       trial court’s judgment and order that Rogers’s name appear on the ballot for alderman, Sixth
       Ward, for the City of Harvey for the 2019 consolidated election.1

¶6                                          BACKGROUND
¶7         The facts are not in dispute. The City of Harvey holds nonpartisan consolidated elections,
       recently opting to hold a nonpartisan primary election as well as a general election. Among
       other races, the primary election for alderman of the Sixth Ward for the City of Harvey is
       scheduled for February 26, 2019 (the February Primary).
¶8         On the first day of filing for the February Primary, Rogers filed nominating papers by
       which he sought nomination in the Democratic Party primary for Sixth Ward alderman. All the
       petition sheets (containing the signatures of registered voters supporting his candidacy) were
       circulated by Rogers himself.

             1
            The Cook County Clerk informed us that, due to the number of candidates running for Sixth Ward
       alderman for the City of Harvey, no primary election will be held for the office, and the candidates will
       run in the consolidated general election in April 2019. See 65 ILCS 5/3.1-20-45 (West 2016).

                                                       -2-
¶9         As we noted above, no Democratic primary existed; Harvey does not hold partisan
       primaries for its local offices. Realizing his mistake, Rogers filed a second set of nominating
       papers for Sixth Ward alderman, this time correctly designating himself as a nonpartisan
       candidate for the February Primary. He circulated all but two of the petitions attached to this
       set of nominating papers. At the same time he filed those nominating papers, he filed this
       document:
                “I Tyrone Rogers *** am withdrawing my candidacy for Alderman as Democratic
                candidate for Alderman of the 6th ward for City of Harvey for the primary election on
                February 26, 2019.” (Emphasis in original.)
¶ 10       The Objector timely filed her objections to Rogers’s nominating papers on two grounds.
       First, Rogers was prohibited from filing two petitions for the same office in the same election.
       Second, every petition sheet that Rogers himself circulated was invalid because Rogers
       violated the rule on “dual circulation” in that he circulated petitions for both a partisan
       candidate and a nonpartisan candidate in the same election cycle. And once those invalid
       petitions were stricken, Rogers lacked sufficient signatures to qualify for the ballot.
¶ 11       The Board held a hearing and overruled the objections. The Objector then sought judicial
       review of the Board’s decision. The circuit court reversed the Board’s decision. The court
       found that section 10-4 of the Election Code “prohibits withdrawing and refiling nominating
       petitions; [Rogers] filed and then withdrew his first set of petitions and so his second set of
       petitions were void under Stephens [v. Education Officers Electoral Board, 236 Ill. App. 3d
       159 (1992)].” The court also agreed that Rogers violated the dual-circulation prohibition. The
       court ordered the Clerk to remove Rogers’s name from the ballot.
¶ 12       Rogers timely appealed. We expedited review under Illinois Supreme Court Rule 311(b)
       (eff. July 1, 2018) and ordered a stay of the trial court’s judgment pending our disposition.

¶ 13                                            ANALYSIS
¶ 14       We review the decision of the Board, not the circuit court. Siegel v. Lake County Officers
       Electoral Board, 385 Ill. App. 3d 452, 455 (2008). As pure questions of law are at issue, our
       review is de novo. Cinkus v. Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d
       200, 210-11 (2008).
¶ 15       Access to a place on the ballot is a substantial right that we will not lightly deny.
       Jackson-Hicks v. East St. Louis Board of Election Commissioners, 2015 IL 118929, ¶ 32;
       Bettis v. Marsaglia, 2014 IL 117050, ¶ 28. We “tread cautiously when construing statutory
       language which restricts the people’s right to endorse and nominate the candidate of their
       choice.” Lucas v. Lakin, 175 Ill. 2d 166, 176 (1997); Guerrero v. Municipal Officers Electoral
       Board, 2017 IL App (1st) 170486, ¶ 26 (quoting Lucas). Where reasonably possible, we thus
       construe election statutes in favor of ballot access, not denial. See Wisnasky-Bettorf v. Pierce,
       2012 IL 111253, ¶ 22; Sandefur v. Cunningham Township Officers Electoral Board, 2013 IL
       App (4th) 130127, ¶ 21; Carlasare v. Will County Officers Electoral Board, 2012 IL App (3d)
       120699, ¶ 19.

¶ 16                                               I
¶ 17       The first argument that the Objector raised below and on appeal is that Rogers violated
       section 10-4 of the Election Code when he filed multiple nomination papers for the same


                                                   -3-
       office. See 10 ILCS 5/10-4 (West 2016). In a filing before this court, for the first time, the
       Objector now admits that this argument is legally incorrect. For the reasons we discuss below,
       we agree that this argument is no longer a valid one. We deem it necessary to explain our
       reasoning, first, because we are not bound by a party’s concession and, second, because it is
       necessary to publish an opinion to clarify the law on this subject.
¶ 18       Section 10-4 of the Code provides that “[a] petition, when presented or filed, shall not be
       withdrawn, altered, or added to.” Id. In Stephens, 236 Ill. App. 3d at 162, this court interpreted
       that language as “prohibit[ing] candidates from filing multiple sets of nomination papers for a
       single office.”
¶ 19       Stephens concerned the November 1991 election for the board of trustees for a community
       college district. Id. at 160. The candidate filed two sets of nominating petitions for the office of
       trustee, one on the first day and the other at the end of the filing period. Id. The petitioner
       objected to the second set of nomination papers, arguing that the candidate impermissibly
       “added to” his original papers, in violation of section 10-4. Id.
¶ 20       In response to the objection, the candidate withdrew his first set of nominating papers,
       hoping to validate the second set in doing so. Id. The electoral board overruled the objection
       and allowed the candidate on the ballot. Id. On judicial review, the circuit court upheld that
       ruling. Id. The appellate court denied expedited review, and the November 1991 election was
       held with the candidate’s name on the ballot. Id. at 160-61.
¶ 21       The appellate decision came down nearly a year later, in September 1992. The court
       reversed, holding that section 10-4’s prohibition on “add[ing] to” nominating papers meant
       that the candidate was prohibited “from filing multiple sets of nomination papers for a single
       office.” Id. at 162. The candidate’s “filing of a second set of nomination papers *** constituted
       an attempt to add to the nomination papers previously filed, in violation of section 10-4,” and
       the board “should have disregarded the second set of nomination papers as surplusage.” Id. at
       164.
¶ 22       Section 10-4 still contains the operative language today, providing that “[a] petition, when
       presented or filed, shall not be withdrawn, altered, or added to.” 10 ILCS 5/10-4 (West 2016).
       The difference, however, is that the General Assembly amended section 10-6.2 of the Election
       Code in 1992 to allow for the filing of multiple sets of nominating papers. See Pub. Act
       87-1052, art. I, § 3 (eff. Sept. 11, 1992) (amending Ill. Rev. Stat. 1991, ch. 46, ¶ 10-6.2).
       Section 10-6.2, since then, has provided that “[i]f multiple sets of nomination papers are filed
       for a candidate to the same office,” the candidate will be given the option to “cancel” the “prior
       set[ ] of petitions.” 10 ILCS 5/10-6.2 (West 2016). If the candidate timely chooses that option,
       “the last set of petitions filed shall be the only petitions to be considered.” Id. If, on the other
       hand, the candidate does not exercise that option in a timely manner, “only the first set of
       petitions filed shall be valid.” Id.
¶ 23       Simply stated, section 10-6.2 provides that a candidate may file multiple sets of nominating
       papers. We must balance that language against the prohibition on “add[ing] to” petitions in
       section 10-4. Id. § 10-4. We must try to harmonize them, giving effect to each one, if
       reasonably possible. People v. McCarty, 223 Ill. 2d 109, 133 (2006); Barragan v. Casco
       Design Corp., 216 Ill. 2d 435, 441-42 (2005).
¶ 24       If we read section 10-4 as Stephens did—that is, as prohibiting the filing of multiple sets of
       nominating papers—we would not be giving any effect whatsoever to the contrary language in
       section 10-6.2. We would be judicially erasing this language from section 10-6.2, violating any

                                                    -4-
       number of canons of statutory construction in the process. A more specific statute on this topic,
       like section 10-6.2, controls over a more generally worded statute like section 10-4. See People
       ex rel. Madigan v. Burge, 2014 IL 115635, ¶ 31. The operative language in section 10-6.2 was
       more recently enacted, too. See id. ¶ 32 (more recent statutory enactment usually controls over
       earlier enactment, as well). We obviously cannot read the operative language in section 10-6.2
       out of existence.
¶ 25        Fortunately, we can harmonize and give effect to each statute. There are many ways
       candidates might seek to “add[ ] to” their petitions in violation of section 10-4, besides filing
       an entirely new set of nominating papers. 10 ILCS 5/10-4 (West 2016). For example, a
       candidate might have omitted a required document from his filed nomination papers, like a
       statement of candidacy, and might try to add it later. Or the candidate might want to add more
       petition sheets to his filed nomination papers, fearing a lack of valid signatures. Section 10-4’s
       language would still govern those situations, among others. We have not read that language out
       of existence.
¶ 26        But insofar as a candidate submits a full second set of nomination papers for the same
       office, section 10-6.2’s more specific language controls. It permits the multiple filings and
       prescribes a procedure whereby the candidate may choose one set of the petitions over the
       other and a default mechanism should the candidate not act.
¶ 27        This amendment to section 10-6.2 took effect in September 1992, so it did not govern the
       1991 election cycle at issue in Stephens, and thus the court there had no occasion to consider it.
       We cannot fault the court in Stephens for its interpretation or reasoning. But this much we can
       say with certainty: the holding in Stephens, 236 Ill. App. 3d at 162, that “section 10-4 prohibits
       candidates from filing multiple sets of nomination papers for a single office,” is no longer good
       law and should not be followed. That holding has been superseded by section 10-6.2.
¶ 28        Rogers cites to yet another provision in article 10 of the Election Code that envisions the
       multiple filing of nominating papers, albeit in a different and more limited context. That
       language is found in section 10-7. See 10 ILCS 5/10-7 (West 2016). The relevant language
       provides that, if a candidate submits more than one set of nominating papers, then the election
       authority shall notify that candidate that he or she must “elect as to which of said political party
       appellations or groups he desires his name to appear and remain under,” and if the candidate
       fails to make that election, then the nominating papers “first filed” shall be the only valid ones.
       Id.
¶ 29        That portion of section 10-7 is not applicable here. That provision clearly envisions a
       partisan primary, the only one where candidates file under various “political party appellations
       or groups.” Section 10-7 even mandates that the election authority notify the candidate that
       filing under two different political parties for the same office in the same election cycle is
       “unlawful[ ]” (id.), which of course it is. See id. § 10-2 (candidate for partisan primary election
       is “ineligible” to run as candidate for new political party in same election cycle); id. § 10-3
       (candidate for partisan primary election is “ineligible” to run as independent in same election
       cycle); id. § 7-43 (candidate for nomination in established-party primary may not run in
       another established-party primary or as independent in same election cycle). Section 10-7
       simply gives the candidate the opportunity to correct the mistake and comply with the law by
       running under the banner of only one political party at a time.



                                                    -5-
¶ 30       We are concerned here, in contrast, with a nonpartisan election. The language in section
       10-7 discussed above does not apply to nonpartisan elections. Section 10-6.2’s language on
       multiple filings applies to both partisan and nonpartisan elections and thus applies here.
¶ 31       As noted earlier, after arguing before the Board and the trial court that section 10-4
       prohibited the filing of multiple sets of nominating papers, per Stephens, the Objector
       corrected that position before this court and conceded the application of section 10-6.2. We
       have chosen to give a full review to the issue, regardless, because it was necessary to correct
       any misimpression that Stephens was still controlling law on this point. It is not.
¶ 32       Because the original objection before the Board was based on section 10-4 and never
       mentioned section 10-6.2, and because we find section 10-4 inapplicable, we need not proceed
       further to determine whether Rogers complied with section 10-6.2’s requirement that he notify
       the election authority of his intent to “cancel” his first set of (incorrectly partisan) nominating
       papers in favor of his (correctly nonpartisan) second set. See id. § 10-6.2. Rogers’s compliance
       with section 10-6.2 has never been the basis of an objection, and we will not create an
       objection never raised in the objector’s petition before the Board. See Wiesner v. Brennan,
       2016 IL App (2d) 160115, ¶ 17 (all objections to nominating papers must be contained within
       objector’s petition; no new objections may be raised or considered thereafter); Weber v.
       Winnebago County Officers Electoral Board, 2012 IL App (2d) 120051, ¶ 13 (same).
¶ 33       The Board thus correctly overruled this objection. The trial court erred in reversing the
       Board’s decision and disqualifying Rogers on this ground.

¶ 34                                                  II
¶ 35       We next consider the Objector’s claim, with which the trial court also agreed, that when
       Rogers circulated petitions for his candidacy both as a partisan Democrat and as a nonpartisan
       candidate, he violated the “dual circulation” prohibition of section 10-4 of the Election Code.
       That provision reads:
               “[N]o person shall circulate or certify petitions for candidates of more than one
               political party, or for an independent candidate or candidates in addition to one political
               party, to be voted upon at the next primary or general election, or for such candidates
               and parties with respect to the same political subdivision at the next consolidated
               election.” 10 ILCS 5/10-4 (West 2016).
¶ 36       The election at issue here is Harvey’s “consolidated” election—elections held on
       odd-numbered years. See id. § 2A-1.1(b). And the “political subdivision” referenced above, in
       this case, would be a municipality—specifically a city. See id. § 1-3(6) (defining “political
       subdivision” as “unit of local government”); Ill. Const. 1970, art. VII, § 1 (cities are “units of
       local government”). Most elections for municipal offices, such as mayor and alderman, or
       village president and village trustee, take place in consolidated elections. See 10 ILCS
       5/2A-1.2(c) (West 2016).
¶ 37       Municipalities may hold either partisan or nonpartisan consolidated elections for its
       officers. See id. § 2A-1.2(c), (d). Some are forced into a choice by law; some may opt into a
       different form by referendum. See, e.g., id. § 10-1(c), (d); 65 ILCS 5/3.1-20-45, 3.1-25-20,
       3.1-25-65 (West 2016).
¶ 38       When partisan consolidated elections are held, candidates may run under the banner of an
       “established” political party or a “new” political party. See 10 ILCS 5/10-2 (West 2016). Or, if


                                                    -6-
       desiring not to be affiliated with a political party, candidates may run as “independents.” See
       id. § 10-3. With the exception of write-in candidacies, those are the only choices for a
       candidate in a partisan consolidated election: pick a party affiliation or run as an independent.
       See Rudd v. Lake County Electoral Board, 2016 IL App (2d) 160649, ¶ 3.
¶ 39       In the context of partisan consolidated elections, then, the dual-circulator prohibition in
       section 10-4 is easy to apply. An individual may not circulate petitions for candidates of two
       different political parties, or for a partisan candidate and an independent, for city offices to be
       voted on within the same election cycle. 10 ILCS 5/10-4 (West 2016). So, for example, we
       have held that the same individual could not circulate petitions both for a Democratic Party
       candidate for alderman in Calumet City and for an independent candidate for mayor of
       Calumet City in the same consolidated election cycle. Wilson v. Municipal Officers Electoral
       Board, 2013 IL App (1st) 130957, ¶¶ 17-18.
¶ 40       Courts have justified the dual-circulation prohibition in partisan elections on two grounds.
       One is preventing political gamesmanship, whereby a political party, via its circulator, either
       (1) tries to nominate an independent candidate whom it believes will siphon votes from a
       candidate of an opposing political party or (2) tries to “raid” the other party’s primary by
       nominating a partisan opponent who will be easier to defeat in the general election. See
       Citizens for John W. Moore Party v. Board of Election Commissioners, 794 F.2d 1254,
       1260-61 (7th Cir. 1986). The other justification is avoiding the possibility of voter “confusion”
       when “a circulator identified as the agent of one party suddenly solicits signatures for another
       party or an independent candidate” in the same election cycle. See id.
¶ 41       All of that makes sense in the context of partisan elections. The plain language of the
       dual-circulator prohibition governs partisan races via its reference to “political part[ies]” and
       “independent” candidates. 10 ILCS 5/10-4 (West 2016). And one of its purposes is to stop
       shenanigans by those very political parties, either by raiding the other party’s partisan primary
       or nominating a “spoiler” independent candidate for the general election.
¶ 42       But the City of Harvey does not hold partisan elections; it holds nonpartisan consolidated
       elections (and has done so, we are told, for over a century). And the dual-circulation
       prohibition in section 10-4 makes absolutely no sense in the context of nonpartisan elections.
       Consider its language again, in pertinent part:
                “[N]o person shall circulate or certify petitions for candidates of more than one
                political party, or for an independent candidate or candidates in addition to one political
                party, to be voted upon *** with respect to the same political subdivision at the next
                consolidated election.” Id.
¶ 43       There are no partisan candidates “voted upon” at any consolidated election for city offices
       within Harvey. There is no candidate of any political party, much less an “independent”
       candidate, with respect to offices within the “political subdivision” of the City of Harvey, one
       of which is the one Rogers seeks, the office of alderman, Sixth Ward. As a purely literal matter,
       the plain language of the dual-circulator prohibition does not apply to nonpartisan elections.
¶ 44       Nor would the dual-circulator prohibition’s purpose of thwarting political gamesmanship
       by served by applying it to nonpartisan elections. Party affiliation is barred by law in
       nonpartisan elections. See, e.g., id. § 2A-1.2(c)(1), (d) (referring to candidates in nonpartisan
       municipal elections as those that “are not permitted by law to be candidates of political
       parties”). No political party could “raid” the opposing party’s primary; nonpartisans all run in


                                                    -7-
       the same primary for a particular office. And no “independent” candidates run in nonpartisan
       elections, so the concept of a “spoiler” in the general election is legally inapplicable.
¶ 45        Simply stated, the dual-circulation prohibition in section 10-4 does not apply to
       nonpartisan elections.
¶ 46        The Objector makes several attempts to superimpose this partisan election prohibition onto
       a nonpartisan election. First, she relies on section 10-3.1 of the Election Code:
                     “The provisions of this Article 10 relating to independent candidate petition
                requirements shall apply to nonpartisan petitions to the extent they are not inconsistent
                with the requirements of such other statutes or ordinances.” Id. § 10-3.1.
¶ 47        The Objector says that the dual-circulator prohibition is an “independent candidate petition
       requirement[ ]” under section 3.1 and thus that requirement likewise “shall apply to
       nonpartisan petitions” by virtue of section 3.1. Id. It may be true that the dual-circulator
       prohibition qualifies as a “petition requirement.” But even if it did, by its plain terms, section
       3.1 only bootstraps an independent candidate’s petition requirement onto that of a nonpartisan
       candidate if doing so is “not inconsistent with the requirements of such other statutes or
       ordinances.” Id.
¶ 48        As we explained above, because the Election Code does not permit a partisan candidate or
       an independent candidate to run in a nonpartisan consolidated election, applying the
       dual-circulation prohibition to a nonpartisan consolidated election would not only be
       “inconsistent” with the Election Code provisions governing nonpartisan races—it would be
       absurd.
¶ 49        Second, the Objector correctly notes the similarities between “independent” and
       “nonpartisan” candidates (most obviously the lack of party affiliation) in suggesting that it
       would be fair to substitute in a nonpartisan candidate for an independent one in section 10-4’s
       dual-circulator prohibition. And yes, as to many petition requirements, it makes sense to hold
       independent and nonpartisan candidates to the same standard.
¶ 50        Still, these designations are terms of art in the Election Code that cannot be interchanged.
       Independent candidates run in partisan elections and do not have to run in primaries; they are
       “nominated” for the general election not by defeating primary opponents but by filing valid
       nominating papers with sufficient signatures of registered voters, usually a much higher
       signature requirement than partisan primary candidates must meet. See Wilson, 2013 IL App
       (1st) 130957, ¶ 18; 10 ILCS 5/10-3 (West 2016).
¶ 51        Nonpartisan candidates, as we have noted, run in elections where party affiliation is barred
       by law, either under the Election Code or the Municipal Code. See, e.g., 10 ILCS
       5/2A-1.2(c)(1), (d) (West 2016); id. § 10-3.1 (petition requirements for nonpartisan
       candidates). And they run in primaries, unless the municipality opts not to hold primaries, or a
       low enough number of candidates are running for a particular office that the candidates are
       moved straight to the general election. See, e.g., id. § 2A-1.1(b); 65 ILCS 5/3.1-20-45 (West
       2018).
¶ 52        So while independent candidates and nonpartisan candidates share many of the same
       attributes, they are unquestionably different species, running in different elections on different
       terms. And while they understandably share many of the same requirements for access to the
       ballot, the dual-circulator prohibition is not one of them. By its literal terms, the dual-



                                                   -8-
       circulation prohibition in section 10-4 does not apply to nonpartisan consolidated elections. In
       practical application, it could not.
¶ 53       Third and finally, the Objector urges us to focus on the other stated justification for the
       dual-circulator prohibition—to avoid voter confusion when a circulator shows up at a voter’s
       door, first with petitions for a candidate of one political party and then later with a petition for
       another party’s candidate or an independent candidate. See Citizens for John W. Moore Party,
       794 F.2d at 1260-61. The Objector says that voters would be just as confused if (as here) the
       same individual first circulated petitions for a political-party candidate and then later presented
       a nonpartisan candidate’s petition.
¶ 54       We do not deny that some voter confusion could result in this instance, as well. Voters may
       have wondered why Rogers knocked on their door first as a candidate for the Democratic Party
       primary for Sixth Ward alderman and then later as a nonpartisan candidate for that same office.
       So while the purpose of avoiding political gamesmanship would not be served by applying the
       dual-circulator provision to nonpartisan elections, the justification of avoiding voter confusion
       might. In that limited sense, and only in that limited sense, applying the dual-circulator
       prohibition to nonpartisan elections might be consistent with the spirit of that prohibition.
¶ 55       But it is wholly inconsistent with the letter of that provision, and that’s what counts.
       Nothing in the language of the dual-circulator prohibition hints at its application to nonpartisan
       elections; the plain language admits of only the opposite conclusion. We reiterate that, because
       of the importance of ballot access and the right to vote, we make every reasonable attempt to
       interpret election statutes to promote ballot access. Jackson-Hicks, 2015 IL 118929, ¶ 32;
       Bettis, 2014 IL 117050, ¶ 28; Wisnasky-Bettorf v. Pierce, 2012 IL 111253, ¶ 22. And that’s
       when we are interpreting statutes that apply to a candidate; disqualifying Rogers from the
       ballot based on a statute that does not even govern his election, simply because the scenario
       envisioned in that statute bears some similarity to his actions here, would turn these bedrock
       legal principles on their head.
¶ 56       Rogers did not help himself by his conduct here. He circulated petitions for a partisan
       primary that did not exist. But he corrected the mistake by recirculating petitions for his
       nonpartisan candidacy. No provision of the Election Code prevented him from circulating that
       second set of petitions for this nonpartisan election. We will not invent one. Nor will we
       judicially rewrite an existing provision that does not apply to his election. The General
       Assembly, as always, is free to speak on this matter.
¶ 57       The Board properly overruled this objection. The circuit court erred in reversing that
       decision.

¶ 58                                        CONCLUSION
¶ 59      The judgment of the circuit court is reversed. We order the Cook County Clerk to include
       Rogers’s name on the ballot for alderman, Sixth Ward, for the City of Harvey in the relevant
       2019 consolidated election, be it the primary election, if one is held, or the general election
       otherwise.
¶ 60      The mandate shall issue immediately.

¶ 61      Reversed.



                                                    -9-